NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 17 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   19-50252

                Plaintiff-Appellee,              D.C. No. 3:19-cr-00186-LAB-1

 v.
                                                 MEMORANDUM*
CLAUDIA SOLANO,

                Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges

      Claudia Solano appeals from the district court’s judgment and challenges the

18-month sentence imposed following her guilty-plea conviction for bringing in

aliens and aiding and abetting in violation of 8 U.S.C. § 1324(a)(1)(A)(i), (v)(II).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Solano contends that the district court procedurally erred by (1) failing to

consider or respond to her specific mitigating arguments, (2) failing to explain the

upward variance sufficiently, and (3) relying on clearly erroneous facts regarding

her upbringing. The record shows the district court considered Solano’s arguments

for a shorter sentence and addressed some of them. The court was not required to

address specifically each of Solano’s arguments. See Rita v. United States, 551
U.S. 338, 358-59 (2007). The court adequately explained the sentence and its

reasons for varying upward, noting Solano’s history of similar offenses and

concluding that deterrence, just punishment, and promoting respect for the law

supported an upward variance. See United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc). Finally, the district court did not choose the sentence based

on clearly erroneous facts concerning Solano’s upbringing: Rather, it relied on

Solano’s own characterization of her childhood in explaining why it was not

persuaded by her mitigating arguments. See United States v. Ameline, 409 F.3d
1073, 1085 (9th Cir. 2005) (en banc) (district court may rely on uncontested facts

in the presentence report at sentencing).

      AFFIRMED.




                                            2                                  19-50252